Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the arguments filed on 07/28/2021. Claims 1 through 12 are presently pending and are presented for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “reference line creating unit” and “running course creating unit” in claim 1. “running course creating unit” in claim 2. “reference line creating unit” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 8-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to a mental process without significantly more.
With respect to claim 1, the claim recites:

a reference line creating unit in the processor, configured to generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run,
A reference line set in the running area;
A running course creating unit in the processor, configured to generate a running course for the haul vehicle which is set in the running area, based on a distance from the reference line;
And a communication device in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle.
Step 1 – Statutory category
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a haul vehicle control system, thus is a machine. The claim is directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 1 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” and/or mathematical concepts because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitation of generating a reference line, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run and generating a running course for the haul vehicle which is set in the running area, based on a distance from the reference line covers performance of the limitations in the mind. One can visually observe the boundaries of a road and the area of the work sites to draw a reference line based on the observed boundaries of the road on a piece of paper in order to drive the haul vehicle through the determined the route.
Step 2A, Prong Two – Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application because the claim recites additional element of having “units”. The units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further in the claim, the limitation of a communication device in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle is recited but according to the specifications as submitted by the applicant, the transmitting step does not contain any details as to how the signal is being transmitted. Therefore, the transmitting step is observed as a post extra-solution activity, which does not integrate the recited judicial exception into a practical application.
Step 2B – Inventive Concept – No
Similar to analysis under Step 2A, Prong Two above, the claim recites additional element of various units and transmitting. The units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and the details of transmitting a control signal is not mentioned in the specifications. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not eligible.
With respect to claims 2, 3, 4, 5, 6, 8, 9, 10, and 11.
Similar to the parent claim 1. Step 1: These claims are system claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by a human mind with a pen and paper.  Step 2A, Prong Two and Step 2B: there are no additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to claim 12, the claim recites:
A haul vehicle control method comprising: generating, in a management apparatus, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run,
A reference line set in the running area;
Generating, in the management apparatus, a running course for the haul vehicle which is set in the running area based on a distance from the reference line;
And transmitting, by the management apparatus, a control signal for the running course to the haul vehicle.
Step 1 – Statutory category
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a haul vehicle control method, thus is a method claim. The claim is directed to one of the four statutory categories.
Step 2A Prong One –judicial Exception – Yes
Claim 12 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitation of generating a reference line, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run and generating a running course for the haul vehicle which is set in the running area, based on a distance from the reference line covers performance of the limitations in the mind. One can visually observe the boundaries of a road and the area of the work sites to draw a reference line based on the observed boundaries of the road on a piece of paper in order to drive the haul vehicle through the determined the route.
Step 2A, Prong Two – Practical Application – No
Claim 12 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application because the claim recites additional element of transmitting, by the management apparatus, a control signal for the running course to the haul vehicle is recited but according to the specifications as submitted by the applicant, the transmitting step does not contain any details as to how the signal is being transmitted. Therefore, the transmitting step is observed as a post extra-solution activity, which does not integrate the recited judicial exception into a practical application.
Step 2B – Inventive Concept – No
Similar to analysis under Step 2A, Prong Two above, the claim recites additional element of transmitting. The units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and the details of transmitting a control signal is not mentioned in the specifications. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Awamori US 10800406 B2 (hereinafter referred to as “Awamori”).
Regarding claim 1, Awamori teaches a haul vehicle control system comprising: a processor in a management apparatus; a reference line creating unit in the processor (see Awamori col. 4, lines 43-48), 
Configured to generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run (Awamori see Fig. 8, col. 3, lines 50-58 and col. 15, lines 40-53),
A reference line set in the running area (see Awamori col. 4, lines 50-54);
A running course creating unit in the processor, configured to generate a running course for the haul vehicle which is set in the running area, based on a distance from the reference line; (see Awamori col. 4, lines 50-54). The boundary curve in Awamori is being taught as the area covered by the loading and discharging sites called LPA and DPA because as mentioned in col. 3, lines 50-58, it is disclosed that the vehicle can move between these sites by following the traveling path HL, which consists of the traveling route CSr as mentioned in col. 12, lines 59-63.
And a communication device in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle (see Awamori col. 4, lines 3-17).
Regarding claim 3, Awamori teaches the haul vehicle control system as taught in claim 1 and further teaches wherein the reference line creating unit generates the reference line such that  the distance from the boundary curve is long (See Col. 15, lines 40-53),
And a length of the reference line connecting a start point and an end point of the running area is short (See col. 19, lines 60-67, see Col. 20, lines 1-8, and lines 58-64). The dead reckoning method incorporates the traveling distance and puts a limit of 200m.
Regarding claim 4, Awamori teaches the haul vehicle control system as taught in claim 1 and further teaches wherein the reference line creating unit generates the reference line based on start point data and end point data of the haul vehicle configured to run in the running area (FIG. 8, col. 12, lines 35-42).
Regarding claim 8, Awamori teaches the haul vehicle control system as taught in claim 1, Awamori further teaches wherein the running course creating unit generates the running course based on position data of the boundary curve and outer shape data of the haul vehicle so as to allow the haul vehicle to run on in the running area (See Awamori FIG. 11 and See col. 14, lines 61-67, col. 15, lines 1-2, and col. 16, lines 33-37). The non-contact sensor provided in the front section 6F of the vehicle takes into account the distance between the boundary wall and the shape of the vehicle in order to avoid a collision.
Regarding claim 12, Awamori teaches a haul vehicle control method comprising:
Generating, in a management apparatus, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run (Awamori see Fig. 8, col. 3, lines 50-58 and col. 15, lines 40-53),
A reference line set in the running area (see Awamori col. 4, lines 50-54);
Generating, in the management apparatus, a running course for the haul vehicle which is set in the running area based on a distance from the reference line (see Awamori col. 4, lines 50-54). The boundary curve in Awamori is being taught as the area covered by the loading and discharging sites called LPA and DPA because as mentioned in col. 3, lines 50-58, it is disclosed that the vehicle can move between these sites by following the traveling path HL, which consists of the traveling route CSr as mentioned in col. 12, lines 59-63.
And transmitting, by the management apparatus, a control signal for the running course to the haul vehicle (see Awamori col. 4, lines 3-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Ogihara US 10,802,493 B2 (hereinafter referred to as “Ogihara”).
Regarding claim 2, Awamori teaches the haul vehicle control system as taught in claim 1 and further teaches wherein the running course creating unit sets running courses on both sides (Col. 13, lines 11-17)
…
Awamori does not teach … of at least part of the reference line.
	However, Ogihara teaches of at least part of the reference line (See Ogihara fig. 3, and col. 5, lines 1-7).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system in Awamori to include a reference line as mentioned in Ogihara because a single reference line would help keep a divide between 2 different running courses on both sides.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Nitta US 20090326761 A1 (hereinafter referred to as “Nitta”).
Regarding claim 5, Awamori teaches the haul vehicle control system as taught in claim 1 and teaches generating a reference line as addressed above in the rejection of claim 1 but fails to teach wherein the reference line creating unit generates the reference line so as to increase a turning radius of the haul vehicle and reduce a steering change amount of the haul vehicle per unit time.
However, Nitta teaches wherein the reference line creating unit generates the reference line so as to increase a turning radius of the haul vehicle and reduce a steering change amount of the haul vehicle per unit time (See Nitta para [0034] “)The steering angle changing ratio control portion 213a sends the control signal to the steering angle changing ratio variable unit 211 so as to reduce the steering angle of the wheels (i.e. so as to increase the turning radius of the vehicle) on the basis of the received turning state changing command.”).
	Therefore, it would have been to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include increasing the turning radius of the haul vehicle and reducing the steering change as mentioned in Nitta because it would be beneficial for a work vehicle to not made sudden turns while carrying load.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Ito US 20190227571 A1 and further in view of Maekawa US 20100076640 A1 (hereinafter referred to as “Ito” and “Maekawa”).
Regarding claim 6, Awamori teaches the haul vehicle control system as taught in claim 1 and as addressed in the rejection of claim 1 teaches the boundary curve above but fails to teach wherein the reference line creating unit determines reference points by selecting some candidate points from a plurality of candidate points calculated 
…
And generates the reference line by interpolating the determined reference points.
However, Ito teaches wherein the reference line creating unit determines reference points by selecting some candidate points from a plurality of candidate points calculated (See Ito para [0304] “the guidance device performs [0305] generating the guidance command so as to include location information of a plurality of points of passage defining a traveling path for the first vehicle, [0306] storing the guidance command to the storage device, and, [0307] when at least a portion of the plurality of points of passage is to be altered, storing altered location information of points of passage to the storage device; and [0308] the first vehicle accesses the storage device to acquire from the storage device the altered location information of points of passage.”) …
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include determining reference points by selecting some candidate points from a plurality of points as taught in Ito because it will provide the most accurate route that the vehicle should take.
	Ito does not explicitly teach and generates the reference line by interpolating the determined reference points.
	However, Maekawa teaches and generates the reference line by interpolating the determined reference points (See Maekawa para [0076] “d) The interpolation points are mutually interpolated by using a B-spline curve, whereby a travel route 10 having a smooth shape in which a curvature or a rate of change of curvature is continuous. This makes it possible to generate a travel route 10 which allows the unmanned vehicle 20 to follow the route more easily than the related arts. Whereas the related arts have problems of discontinuity in curvature in the route and in the rate of change of curvature, the invention does not suffer from such problems, and thus the unmanned vehicle 20 is not required to reduce the vehicle speed or to do forcible steering on the travel route. Accordingly, the improvement in productivity can be achieved.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include interpolation to determine the reference line as taught in Maekawa in order for the vehicle to travel smoothly without experiencing forced steering.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Osagawa US 20130238182 A1 and in view of Tsugio US 20090299562 A1 and further in view of Kato JP2017049172A (hereinafter referred to as “Osagawa”, “Tsugio”, and “Kato”)
	Regarding claim 7, Awamori teaches the haul vehicle control system according to claim 1 but fails to teach wherein the boundary curve includes at least one of a boundary line of a topographic shape of the work site,
A survey line set based on a running locus of a survey vehicle that has run along the boundary line,
Measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line.
	However, Osagawa teaches wherein the boundary curve includes at least one of a boundary line of a topographic shape of the work site(See Osagawa para [0081] “First, an operator of the supervising device 40 operates the editing device 46 to create the topographical data of the work location 1, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., thereby to generate information on a new travel route 10B, i.e., information on each target position for the new travel route 10B up to a loading point 12b of the loading site 12 (step 101). Alternatively, in place of an operator of the supervising device 40, an operator of the CAD system 80 may operate the CAD system 80 to create the topographical data, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., and to transfer the created data to the supervising device 40 by way of the external input device 43. The operator of the supervising device 40 and the operator of the CAD system 80 may be the same operator, or may be different operators.”),
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include topographic shape of the worksite as taught in Osagawa because this will help to accurately determine if there are any obstacles that the vehicle needs to be aware of.	
Neither Awamori nor Osagawa teach a survey line set based on a running locus of a survey vehicle that has run along the boundary line,
However, Tsugio teaches a survey line set based on a running locus of a survey vehicle that has run along the boundary line (See Tsugio Fig. 3A),
…
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include a survey line running along the boundary line as taught in Tsugio because it would further reinforce that there is a boundary line that the vehicle should avoid going over.
Neither Awamori, Osagawa, nor Tsugio teach measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line.
However, Kato teaches measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line (See Kato page 4 “The UAV 130 includes a measurement data storage unit 131, a position information storage unit 132, a communication unit 133, a positioning unit 134, a control unit 135, a measurement unit 136, and a data collection unit 137.” And page 5 “The measuring unit 136 measures the actual topography while the UAV 130 is flying, and outputs measurement data. Examples of measurement data include image data continuously taken from the air, or data obtained by irradiating the ground surface with a laser radar and receiving the reflected wave. The acquired measurement data is stored in the measurement data storage unit 131 in synchronization with the position information at predetermined time intervals. The communication unit 133 transmits the stored measurement data to the control server 110 at predetermined time intervals. Or you may transfer collectively after the end of flight.” And page 4 “The flight path creation unit 119 creates a flight path for flying the UAV 130 in order to newly measure the terrain at the point where the terrain change is detected when the terrain change is detected. Therefore, the flight route creation unit 119 corresponds to a travel route creation unit. The flight path creation unit 119 may create a flight path so that not only the change point but also a partial area of the mine that is not included in the operating measurement data. Further, the flight path creation unit 119 is not limited to the changing point, but the entire loading area including the changing point or the entire area of the work place (corresponding to a partial area of the mine) or the traveling area of the dump truck 150 (the working machine operating area). The flight path for collecting new measurement data may be created.”). The measurement data that the flight vehicle collects includes the traveling area of the dump truck, which includes the boundary line.
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include a flight vehicle that measures the topographic shape of the boundary line as taught in Kato because an aerial device will help capture the most amount of topographic map related data in a relatively easier way. 
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Sudou US 20040143375 A1 (hereinafter referred to as “Sodou”).
Regarding claim 9, Awamori teaches the haul vehicle control system as taught in claim 8 but Awamori fails to teach wherein the running course creating unit generates the running course based on outer shape data of the haul vehicle so as to allow the haul vehicle running on one side of the reference line and a second haul vehicle running on the other side of the reference line to travel in opposite directions.
However, Sudou teaches wherein the running course creating unit generates the running course based on outer shape data of the haul vehicle so as to allow the haul vehicle running on one side of the reference line and a second haul vehicle running on the other side of the reference line to travel in opposite directions (See Sodou para[0045] “When a judgement that a fellow vehicle coming close to the subject vehicle is present is given by the fellow vehicle judgement element 26, the traveling course shifting device 27 in the travel control apparatus 20 outputs a steering wheel control command to a travel control element 25 via the processing unit 21 on the basis of the traveling data (position information and speed information) on the subject and fellow vehicles by timing the outputting of the command so as to enable the avoidance of the collision of the two vehicles in such a manner that the vehicle 10 is induced to the vehicle pass-by traveling course 100. As a result, the vehicle 10 is shifted from the solo traveling course 110 to the vehicle pass-by traveling course 100.”). The vehicle traveling makes a judgement when another vehicle gets close and performs an action in order to avoid a collision.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include a reference line that would allow vehicles to travel in opposite directions as taught in Sodou because more than one vehicle operating in the worksite will allow for more work to be completed.
Regarding claim 11, Awamori teaches the haul vehicle control system as taught in claim 1, Awamori further teaches wherein the boundary curve includes a first boundary curve and a second boundary curve facing the first boundary curve (See Awamori col. 14, lines 16-22),
…
Awamori does not explicitly teach the running area includes a running road between the first boundary curve and the second boundary curve, and the running course includes, in the running road, 
a first running course set between the reference line and the first boundary curve and a second running course set between the reference line and the second boundary curve
However, Sudou teaches the running area includes a running road between the first boundary curve and the second boundary curve, and the running course includes, in the running road, 
a first running course set between the reference line and the first boundary curve and a second running course set between the reference line and the second boundary curve (See Sodou para [0059] “In the above-described embodiment, the solo traveling courses 110 are set on the portions of the up and down lanes 3a, 3b which are close to the center of the track 3 by shifting the data on the vehicle pass-by traveling course 100 to those on the solo traveling course. The solo traveling course 110 may be set on a central region (on a boundary line between the lanes 3a, 3b) of the track 3, or in the other lane beyond the center of the track 3. In short, the solo traveling course 110 can be set in a suitable position on the track 0.3 as long as the position permits a sufficient margin to be secured in the regions on the sides of the traveling vehicle 10.”)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include a reference line dividing the first running course and the second running course as taught in Sodou because it would allow for more work to be completed by having more than one work vehicle operating.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Awamori in view of Maekawa US 20100076640 A1.
Regarding claim 10, Awamori teaches the haul vehicle control system as taught in claim 8 but Awamori fails to teach wherein the running course creating unit generates the running course so as to make a curvature radius of the running course larger than a minimum turning radius of the haul vehicle.
However, Maekawa teaches wherein the running course creating unit generates the running course so as to make a curvature radius of the running course larger than a minimum turning radius of the haul vehicle (See Maekawa para [0446] “In the route generation example 4, the unmanned vehicle 20 reaches the halt point 13 in its reverse traveling state to discharge soil there. In the route generation example 4, it is assumed that the unmanned vehicle 20 has a minimum turning radius of 12 m. As shown in FIG. 36B, only one switchback point 12 is required in the entire travel route 10. In the route element 10a leading to the exit point 14, the curvature assumes a large value in accordance with the minimum turning radius of 12 m.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the haul vehicle control system as taught in Awamori to include the feature of having a large curvature of the running course than the minimum radius of the operating vehicle as mentioned in Maekawa because it will help the vehicle to make a smooth turn and avoid going over the boundary curve.
Response to Arguments
The arguments submitted by the applicant have been considered but are not persuasive. 
In response to the argument that Awamori does not disclose the applicant’s claimed reference line that is generated based on a distance from a boundary curve, and a running course is generated based on a distance from the generated reference line. However, in Awamori see Fig. 8, col. 3, lines 50-58 and col. 15, lines 40-53 and fig. 11. As previously mentioned, the boundary curve in Awamori is being taught as the area covered by the loading and discharging sites called LPA and DPA because as mentioned in col. 3, lines 50-58, it is disclosed that the vehicle can move between these sites by following the traveling path HL, which consists of the traveling route CSr as mentioned in col. 12, lines 59-63. Furthermore, it is shown in FIG. 10 that the distance H is incorporated into the traveling path HL.
Furthermore, in response to the argument that the combination of the references cited do not disclose the Applicant's claimed reference line that is generated based on a distance from a boundary curve, and a running course is generated based on a distance from the generated reference line. As previously mentioned, the boundary curve in Awamori is being taught as the area covered by the loading and discharging sites called LPA and DPA because as mentioned in col. 3, lines 50-58, it is disclosed that the vehicle can move between these sites by following the traveling path HL, which consists of the traveling route CSr as mentioned in col. 12, lines 59-63. Furthermore, it is shown in FIG. 10 that the distance H is incorporated into the traveling path HL.
In response to the applicant’s arguments that the claims have been given structure to overcome the 112(f) interpretations made are not found to be persuasive because the terms “reference line creating unit” and “running course creating unit” in claim 1. “running course creating unit” in claim 2. “reference line creating unit” in claim 3. “reference line creating unit” in claim 4. “reference line creating unit” in claim 5. “reference line creating unit” in claim 6. “running course creating unit” in claim 8. “running course creating unit” in claim 9. “running course creating unit” in claim 10 are still being recited and pass the three prong test per MPEP 2181. 
In further response to the applicant’s arguments that the 101 rejections made need to be withheld have been considered but are not persuasive as explained within the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150361642 A1 teaches mapping a worksite with a sensor provided in the movable machine.
US 20130311153 A1 teaches a method of operating an autonomous ground based machine that maps a worksite and moves from the starting point of the first virtual lane to the ending position of the virtual lane.
WO 0033152 A1 teaches a vehicle guidance system that generates course areas and the relative positon of the vehicle to the course areas already traveled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664    
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664